Citation Nr: 0600312	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-19 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the overpayment of Chapter 30 educational assistance 
benefits in the calculated amount of $37,055.60, was validly 
created.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which notified the veteran that Chapter 
30 education benefits were removed for the period from 
November 8, 1999, to March 31, 2003, creating an overpayment 
of $37,055.60.

The United States Court of Appeals for Veterans Claims 
(Court) has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided. 
See Schaper v. Derwinski, 1 Vet. App. 430, 434-435 (1991).  
VA General Counsel has reinforced this obligation by holding 
that where the validity of a debt is challenged that issue 
must be developed before the issue of entitlement to waiver 
of the debt can be considered. See VAOGCPREC 6-98.  Under 38 
U.S.C.A. § 7104(c) (West 2002), the Board is bound by the 
precedent opinions that are issued by the Office of the VA 
General Counsel.

The veteran provided testimony before the RO in April 2005.  
The transcript has been obtained and associated with the 
claims folder. 


FINDINGS OF FACT

1.  The veteran submitted an application for education 
benefits in October 1999.

2. The veteran was enrolled in a program of education to 
achieve a Diploma in Agricultural Technology.

3.  A fraud investigation conducted by the Manila RO Field 
Section of Education Benefits paid to Ramon Magsaysay 
Technological University (RMTU) determined that a fraud 
scheme was perpetuated by all of the 60 veterans, of which 
this veteran was one, enrolled at RMTU.  

4.  The investigation concluded that veteran students were 
listed as enrolled at RMTU, as full time students, solely to 
collect VA benefits, but never really attended classes.
5.  The veteran was paid for courses that he did not attend.  

6.  The charged indebtedness in the amount of $37,055.60, was 
validly created.

7.  The veteran is liable for the overpayment debt.


CONCLUSION OF LAW

The debt created by overpayment of educational assistance 
benefits in the amount of $37,055.60, is valid.  38 U.S.C.A. 
§§ 3002, 3011 (West 2002); 38 C.F.R. 
§§ 21.7020, 21.7070, 21.7144, 21.7153 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, in Barger v. Principi, 16 Vet. App. 132 
(2002), the Court held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, noting that the statute at 
issue in such cases is found in Chapter 53, Title 38, United 
States Code, and that the provisions of the VCAA are relevant 
to a different Chapter (i.e. Chapter 51). Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal. See 38 C.F.R. § 
3.103 (2005).  In August 2003, the RO informed the veteran 
that Chapter 30 Education Benefits were removed for the 
period of November 8, 1999, through March 31, 2003, creating 
an overpayment of $37,055.60.  The veteran was provided his 
Notice of Rights.  Thereafter, the veteran filed a notice of 
disagreement (NOD) in October 2003 arguing that he did not 
owe any debt.  In support of his claim the veteran submitted 
copies of his transcript, his Diploma in Agricultural 
Technology, and a Certificate of Attendance.  

The RO provided the veteran a statement of the case (SOC) in 
March 2004 and supplemental statement of the case (SSOC) in 
July 2005.  Taken together, these informed him of the 
criteria to be applied in determining whether the debt was 
validly created.  Moreover, the veteran presented personal 
testimony before the RO in April 2005.  The transcript has 
been obtained and associated with the claims folder.  The 
Board finds, therefore, that as a practical matter VA has 
informed the veteran of the evidence needed to substantiate 
his claim.

Analysis

The veteran has been charged with indebtedness to the 
government in the amount of $37,055.60.  This amount 
represents payment removed for Chapter 30 Education Benefits 
for the period of November 8, 1999, through March 31, 2003.  
In August 2003, the RO notified the veteran that a review of 
records at RMTU showed that he did not attend classes, which 
were certified and paid for by VA.  

The veteran has challenged the creation of the debt.  He 
argues that he would not have been awarded a Diploma in 
Agricultural Technology if he had not attended classes.  In 
support of his claim the veteran has submitted the 
aforementioned diploma, a copy of his transcript, and a 
Certificate of Attendance.  Having carefully reviewed the 
evidence of record, and in light of the laws and regulations, 
the Board concludes that the overpayment indebtedness in the 
amount of $37,055.60, was validly created.

In this regard, a fraud investigation was conducted by the 
Manila RO Field Section of Education Benefits paid to RMTU.  
The findings made by the Resident Agent in Charge, San 
Francisco Resident Agency, VA Office of Inspector General, 
Criminal Investigation Division, were based on an extensive 
review of interviews conducted by the Manila RO, 
correspondences sent in by veterans, a review of files at 
Muskogee, and interviews of various VA officials and other 
individuals.  The fraud was determined to be perpetuated by 
all of the 60 veterans enrolled at RMTU.  

Initially, a routine educational compliance survey was 
conducted by one of the Manila RO Educational Compliance 
Survey Specialists (ECSS) in October 2002.  The audit 
examined school records associated with 10% of the veteran 
student population.  Of the 6 records examined there were 
discrepancies found in all records.  Based on the results of 
the initial survey, a 100% compliance audit was then 
initiated in February 2003. This audit examined records 
associated with all 60 veteran students.  Discrepancies were 
found in all 60 records. 

The investigators determined that veteran students were 
listed as enrolled at RMTU, as full time students, solely to 
collect VA benefits, but never really attended classes.  The 
veterans would meet once a week at a location on campus and 
circulate attendance sheets for the various classes they were 
enrolled in and signed them.  The elected leader of the group 
would turn the sheets into the relevant professors.  Mid-term 
and final examinations were done collectively by a group of 
veterans.  All the veterans received passing grades.  

The school benefited because the veterans would pay for 
various expenses the school could not afford, to include new 
curtains, sports equipments, water dispensers, renovations, 
holiday party expenses, etc.  The veterans also provided cash 
payments directly to professors and school administration 
officials.  All the veterans were enrolled in the Diploma in 
Agriculture or the Bachelors in Agriculture program under the 
College of Agriculture.  

As previously noted, the veteran contends that he would not 
have received a diploma had he not attended classes.  
However, as revealed by the fraud investigation, it appears 
that school officials benefited by enrolling and passing 
veteran students, regardless of their attendance.  Further, a 
review of this veteran's record showed different signatures 
or penmanship or both appearing in the Certificates of 
Registration.  It was noted that sometimes students' wives or 
classmates filled them in for the veterans.  See Page 5 of VA 
Form (Proposed) 22-1934E (Test).

The law provides that VA will approve and will authorize 
payment of educational assistance for an individual's 
enrollment in any course or subject which a State approving 
agency has approved and which forms a part of a program of 
education as defined by 38 C.F.R. § 21.7020(b)(23).  38 
U.S.C.A. § 3002(3) (West 2002); 38 C.F.R. § 21.7120 (2005).  
A program of education, in pertinent part, is any unit course 
or subject or combination of courses or subjects, which is 
pursued at an educational institution.  38 C.F.R. § 
21.7020(b)(23).

The veteran had been previously determined to be eligible for 
Chapter 30 education benefits.  Therefore, he was entitled to 
a monthly benefit for the period of time he was enrolled in, 
and satisfactorily pursing an approved program of education. 
38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7070 (2005).  
The term attendance means the presence of a veteran (i) in 
the class where the approved course is being taught in which 
he is enrolled, or (ii) at a training establishment, or (iii) 
any other place of instruction, training or study designated 
by the educational institution or training establishment 
where the veteran is enrolled and is pursing a program of 
education.  38 C.F.R. § 20.7042(b)(2).

In order to receive educational assistance for pursuit of 
program of education, an individual must maintain 
satisfactory attendance.  38 C.F.R. § 21.7153(c).  VA will 
discontinue educational assistance if the individual does not 
maintain satisfactory attendance.  Id.  Attendance is 
unsatisfactory if the individual does not attend according to 
the regularly prescribed standards of the educational 
institution in which he is enrolled.  Id.  The amount of 
overpayment of educational assistance paid to a veteran 
constitutes a liability of that veteran.  38 C.F.R. 
§ 21.7144(b).  
As discovered by the investigation highlighted above, the 
veteran was paid for courses that he did not attend.  
38 C.F.R. § 20.7042(b)(2).  An overpayment of $37,055.60, was 
properly created as a result of the payment for the courses.  
The veteran is liable for the overpayment debt.  38 C.F.R. § 
21.7144.

The Board notes that in finding that the debt at issue in 
this case was properly created, the Board is not intimating 
any opinion as to the fault or responsibility for the 
creation of the debt, as that question goes to the issue of 
entitlement to waiver of recovery of the overpayment, which 
is not before the Board.  See 38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.962, 1.963, 1.965 (2005).

In summary, the Board finds that the overpayment of 
educational assistance benefits in the amount of $37,055.60, 
paid pursuant to Chapter 30, Title 38, United States Code, 
was properly created, and the debt resulting therefrom is 
valid.


ORDER

The overpayment of Chapter 30 educational assistance benefits 
in the calculated amount of $37,055.60, was validly created.  
The appeal is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


